Citation Nr: 0508677	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-03 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
on a direct basis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.  He also served in the Army National Guard 
from January 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

Received in December 2004 was a claim for service connection 
for several disabilities, including depression, on a 
secondary basis.  The veteran also submitted a new power of 
attorney in conjunction with this claim.  These issues are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's psychiatric disorder is not of service origin.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a January 1998 statement 
of the case; May 2001, September 2002, February 2003, and 
February 2004 supplemental statements of the case; and VCAA 
letters were sent in March 2002 and May 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The March 2002 and 
May 2002 letters informed the veteran of what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  A VA examination was conducted in May 2003.  All 
available records identified have been obtained and 
associated with the claims folder.  

The Board notes that the March 2002 and May 2002 letters were 
mailed to the appellant subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any evidence in 
his possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by this defect.  In this regard, the Board 
notes the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records show that at the time 
of the entrance examination the veteran gave a history of 
insomnia.  The examination clinically evaluated his 
psychiatric condition as normal.  The service treatment 
records are negative for complaints or findings indicative of 
a psychiatric illness.  At the time of the separation 
examination the veteran gave a history of frequent trouble 
sleeping, frequent or terrifying nightmares, and nervous 
trouble.  His psychiatric condition was clinically evaluated 
as normal.

A January 1985 National Guard entrance examination showed no 
psychiatric abnormality.  A quadrennial National Guard 
examination in January 1989 contains no history of psychotic 
complaints or symptoms.  His psychiatric condition was 
clinically evaluated as normal.

The veteran received treatment at private facilities from 
1984 to 1997 for various disorder.  A portion of these 
treatment records are illegible.  No reference was made to a 
psychiatric illness.

A September 1997 VA examination indicates that the veteran 
complained of insomnia, feeling bad, frequent and severe 
headaches, and dizzy spells.  The veteran was clean, 
adequately dressed and groomed.  He was alert, and oriented 
times 3.  His mood was slightly depressed and anxious.  His 
affect was constricted.  His attention was good.  His 
concentration and memory were good.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  The diagnosis was anxiety disorder, 
not otherwise specified, with a GAF of 85.

The veteran received treatment at private and VA facilities 
from 1998 to 2002 for several problems, including his 
psychiatric illness.

A report dated March 1998 was submitted by a private 
psychiatrist.  It was indicated that the veteran had symptoms 
of depression, anxiety, and insomnia, which the veteran 
reported started while he was in service.  It was indicated 
that the veteran had been treated since August 1997 for 
psychiatric problems, and his symptoms had continued.  The 
diagnosis was depression, not otherwise specified, and rule 
out posttraumatic stress disorder.

An April 1998 treatment record from a VA fee basis 
psychiatrist indicates that the veteran had a principal 
diagnosis of schizophrenia, chronic, undifferential.  It was 
indicated that the veteran reported that since he was in the 
army he couldn't cope with orders, he was lonesome, 
mistrustful, hostile, and after discharge, he was destructive 
at home, and had insomnia.  He spent three months wearing 
army clothes.  He thought he was another person since 
discharge.  He had no pleasure in his life, no sex, he was 
depressed, and thought it was the same to be dead or alive.  
The examiner noted that his affect was inappropriate, he had 
a mood of indifference, and had been sick since being on 
active duty.  There is no indication that the psychiatrist 
reviewed the records in the veteran's claims folder.

In the April 2001 hearing at the RO, the veteran testified in 
relevant part that he had not had VA treatment for his 
psychiatric problem, but he had private treatment for his 
condition.  He stated that he was given medication for 
insomnia.  He stopped going for private treatment because of 
the cost of the treatment.  He stated that by the time he 
left military service he was not right.

A December 2001 VA treatment record indicates that the 
veteran reported feeling anxious, and had family problems 
that affected him.  On examination, he was alert, and was 
oriented in time, place, and person.  The assessment was 
anxiety, insomnia, and episodes of depressive mood.  

A February 2002 VA treatment record indicates that the 
veteran complained of an increase in anxiety levels and 
depressive mood.  He was alert, and oriented in time, place, 
and person.  The assessment was severe hypertension not 
controlled with present treatment. 

In a statement submitted in September 2002, the veteran 
indicated that after finishing his military service, he never 
thought about his military life.  He stated that at one point 
he began to start feeling bad to the degree of needing 
medical assistance.  He remembered that he used to sleep in a 
corner of the barracks next to the door, and he wasn't able 
to sleep because the door was often slammed.  

The May 2003 VA examination indicates that the veteran's 
claims file and medical records was reviewed.  It was 
indicated that the veteran did not have any psychiatric 
prescriptions in the computer files.  The veteran stated that 
his income was limited for his family needs.  He stated that 
he lacked interest in things and had periods where he was 
absent minded.  He reported that he was not sleeping due to a 
recent cold, problems with his neighbor, car alarm sounds at 
night, and dogs making noise.  On examination, he was clean, 
adequately dressed, and groomed.  He was alert, oriented 
times three.  His mood was somewhat depressed.  His affect 
was constricted.  His attention and concentration were good.  
His memory was fair.  His speech was clear and coherent.  He 
was not hallucinating.  He was not suicidal or homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  

The diagnosis was anxiety disorder, not otherwise specified; 
with depressive features; and primary insomnia.  His GAF was 
80.  The examiner's opinion was that based on the veteran's 
records, history, and evaluations, the veteran's insomnia was 
reported prior to military service.  The veteran's anxiety 
and depression were claimed and documented in the 1997 VA 
examination.  The examiner stated that based on all the 
evidence, the insomnia was a preexisting condition, and the 
anxiety claimed and diagnosed was not related to service nor 
manifested within one year following military service.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Furthermore, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's statements are competent evidence when 
describing observations and symptoms relative to his 
psychiatric disorder.  However, when the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the veteran's service medical records do not 
demonstrate that an acquired psychiatric disorder was present 
in service.  The first clinical evidence of a psychiatric 
disorder was in 1997 when the veteran began receiving 
treatment for depression.  This treatment is many years 
following his release from active duty and several years 
after the veteran's separation from National Guard service.  

A VA fee basis psychiatrist in April 1998 diagnosed 
schizophrenia and indicated that the veteran had been sick 
since active duty.  However, the psychiatrist did not provide 
any reasons for the opinion nor is there any indication he 
had reviewed the veteran's claims folder.  Additionally, the 
remaining medical evidence of record does not confirm the 
presence of a psychosis.  Additionally, a VA examiner in May 
2003 opined that the veteran had an anxiety disorder, which 
was not related to service.  This opinion was based on a 
review of the available records.  In view of the May 2003 
opinion, and the clinical record, which shows no evidence of 
a psychiatric illness during service or for many years 
thereafter, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for a psychiatric disorder is not 
warranted


ORDER

Entitlement to service connection for a psychiatric disorder 
on a direct basis is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


